Title: To Alexander Hamilton from John Adlum, 22 July 1799
From: Adlum, John
To: Hamilton, Alexander


Sir
Reading [Pennsylvania] July 22st. 1799

In not having an answer to my letter of the 2nd inst. I take it for granted, you aquiece in my opinion, with respect to dividing the troops at this place. I am yet of opinion it will be improper, to divide so small a force, it will make us appear little in the eyes of the disaffected part of the Country, and lose that effect, a military force ought to have.
Persons of trust of this place, say it is their opinion that if any troops are removed the whole ought, for the Democrats as they call them, will crow over them, as they express it, if too small a force was left here, and it would only have the same effect if they were all gone.
But from information I have from Easton it appears that there ought to be a force there. Capt. Faulkner informs me that they prevent his recruiting, by dissuading persons from enlisting, and that a few days since they attemped to take two deserters that he had apprehended from him.
In this place we have little or no communication with the disaffected; upon meeting them they take no notice but pass us in sullen silence, and do not at all associate with the military here, neither do they attempt to disturb us, although we suspect them very much for having persuaded a number of the troops to desert.
I do not believe they are hardy enough to attempt anything. But after all I think some troops stationed at Easton, Allentown & Cootstown in addition to those we have would have a very good effect in this Country, all those places as well as the intermediate Country being disaffected to our Government.
This and Northampton County is a very strong Country there are a great many passes which can easily be defended, and if it would not give the disaffected an opportunity of making an improper use of it among the people, I think it would be prudent to have a Military Survey made of this Country from the Delaware to the Susquehanna for from the present disposition of the people, I have no doubt but that numbers would join the French were they to invade our Country.
I inclose you a morning report that you may see our present State and force. The principal disease among the men is the flux. Doctor Diemer of this place attends the Sick.
I am With great respect   Your most Obedt. Hble. Servt.
John Adlum
